Filing Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 1 of 12
       # 114356183   E-Filed 10/02/2020 03:02:27 PM


               IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                         IN AND FOR BROWARD COUNTY, FLORIDA

        SEAN PARKER,

               Plaintiff,
                                                                                       Case No.:
        v.
                                                                                       JURY TRIAL DEMANDED
        MANDARICH LAW GROUP, LLP,
        And LVNV FUNDING, LLC,
                                                                                       INJUNCTIVE RELIEF SOUGHT
              Defendants.
        _______________________________________/

                                                    STATEMENT OF CLAIM

               Plaintiff Sean Parker (“Plaintiff”) sues Defendant Mandarich Law Group, LLP and

        Defendant LVNV Funding, LLC (collectively, the “Defendants”) for violations the Florida

        Consumer Collection Practices Act (“FCCPA”) and Fair Debt Collection Practices Act

        (“FDCPA”).

                                                 JURISDICTION AND VENUE

               1.         This Court has subject matter jurisdiction over Plaintiff and Defendants

        (collectively, the “Parties”), because the cause of action arises within the jurisdiction of this Court

        and, thus, venue and jurisdiction are proper.

               2.         This Court has personal jurisdiction over Defendants because Defendants are

        operating, present, and/or doing business within this jurisdiction and because the complained of

        conduct of Defendants occurred within Broward County, Florida.

               3.         The amount in controversy is greater than $500.00, but does not exceed $2,500.00,

        exclusive of costs, interest, and attorneys’ fees, and is otherwise within this Court’s jurisdiction.

               4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

        et seq., the cause of action alleged below arose in Broward County Florida.
                                                                                                                       PAGE | 1 of 10
                                            LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                    110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                              www.JibraelLaw.com
Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 2 of 12




                                                              PARTIES

            5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

   County, Florida.

            6.         Defendant Mandarich Law Group, LLP (“Defendant-DC”) is a California limited

   liability partnership, with its principal place of business located in Chatsworth, California.

            7.         Defendant LVNV Funding, LLC (“Defendant-Creditor”) is a Delaware limited

   liability company, with its principal place of business located in Las Vegas, Nevada.

                                              DEMAND FOR JURY TRIAL

            8.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                                FACTUAL ALLEGATIONS

            9.         This action involves the debt arising from a transaction between Credit One Bank,

   the original creditor, and Plaintiff, of which was primarily for the personal benefit of Plaintiff,

   Plaintiff’s family, as well as members of Plaintiff’s household (the “Consumer Debt”).

            10.        Plaintiff is the alleged debtor of the Consumer Debt.

            11.        Defendant-DC is a debt collector governed by both the FDCPA and FCCPA.

            12.        Defendant-DC is a business entity engaged in the business of soliciting consumer

   debts for collection.

            13.        Defendant-DC is a business entity engaged in the business of collecting consumer

   debts.

            14.        Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

   owed or due or asserted to be owed or due another.




                                                                                                                    PAGE | 2 of 10
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 3 of 12




          15.      Defendant-DC is an entity required to register with the Florida Office of Financial

   Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

          16.      The Consumer Debt is a debt which Defendant-DC must possess a valid Consumer

   Collection Agency license to lawfully collect or attempt to collect from Plaintiff.

          17.      Defendant-DC is registered with the Florida Office of Financial Regulation as a

   “Consumer Collection Agency.”

          18.      Defendant-DC’s “Consumer Collection Agency” license number is CCA9903744.

          19.      For Defendant-DC’s “Consumer Collection Agency” license to remain valid,

   Defendant-DC is required to maintain, at minimum, all records specified in Rule 69V-180.080,

   Florida Administrative Code, and keep such records current within one week of the current date.

          20.      Rule 69V-180.080(3)(e) of the Florida Administrative Code commands that

   Defendant-DC shall maintain: “[t]he debtor’s account of activity disclosing… a record of

   payments made by the debtor, including the date received and the amount and balance owing.”

          21.      Rule 69V-180.080(9)(a)-(b) of the Florida Administrative Code commands that

   Defendant-DC shall maintain: “basic information about the debt including, at minimum…

   [d]ocumentation of the debt provided by the creditor,” as well as “[t]he date the debt was incurred

   and the date of the last payment.”

          22.      Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

   Administrative Code.

          23.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

   Defendant-DC does maintain, are current to within one week of the current date.

          24.      Defendant-Creditor is the current creditor of the Consumer Debt.




                                                                                                                PAGE | 3 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 4 of 12




          25.      On a date better known by Defendants, Defendant-Creditor referred the collection

   of the Consumer Debt to Defendant-DC.

          26.      The Consumer Debt is comprised of principal, interest, and fees, whereby the total

   amount of the Consumer Debt, pursuant to the agreement underlying the Consumer Debt, is subject

   to increase daily, if not monthly, based on the principal portion of the Consumer Debt and the

   interest and fees which said principal is subject thereto.

          27.      By way of documents and information Defendant-DC maintains in accordance with

   Rule 69V-180.080, Florida Administrative Code: [1] Defendant-DC knew the Consumer Debt was

   comprised of principal, interest, and fees; [2] Defendant-DC knew that the total amount of the

   Consumer Debt was the sum of the principal portion of the Consumer Debt and the interest and

   fees said principal amount is subject thereto; and [3] Defendant-DC knew the Consumer Debt was

   subject to increase based on the amount of the principal portion of the Consumer Debt and the

   interest and fees which said principal is subject thereto.

          28.      On or about September 19, 2020, Defendant-DC sent Plaintiff a letter (the

   “Collection Letter”) in an attempt to collect the Consumer Debt from Plaintiff. Attached hereto as

   Exhibit “A” is a copy of the Collection Letter.

          29.      The Collection Letter is a communication from Defendant-DC to Plaintiff in

   connection with the collection of a debt.

          30.      Defendant-DC engaged in activity constituting “any action to collect [a] debt” by

   sending the Collection Letter to Plaintiff.

          31.      The Collection Letter represents Defendant-DC’s initial communication with

   Plaintiff in connection with the collection of the Consumer Debt.




                                                                                                                PAGE | 4 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 5 of 12




          32.      Defendant-DC did not exercise any professional judgment, as an attorney, before

   sending the Collection Letter to Plaintiff.

          33.      Defendant-DC did not conduct a meaningful review of Plaintiff’s file prior to

   sending the Collection Letter to Plaintiff.

          34.      Defendant-DC did not send the Collection Letter to Plaintiff in Defendant-DC’s

   capacity as an attorney.

          35.      Defendant-DC sent the Collection Letter to Plaintiff in Defendant-DC’s capacity as

   a debt collector.

                                          COUNT I.
                       VIOLATION OF 15 U.S.C. § 1692g(a)(1) and § 1692e(2)(A)

          36.      Plaintiff incorporates by reference paragraphs 1-35 of this Statement of Claim as

   though fully stated herein.

          37.      Defendant-DC violated § 1692g(a)(1) and § 1692e(2)(A) of the FDCPA by

   attempting to collect the alleged Consumer Debt from Plaintiff via the Collection Letter. Here, the

   Collection Letter fails to adequately inform the least sophisticated consumer of the true amount

   owed to the current creditor and otherwise falsely represents the character and/or amount of the

   debt. In short, Defendant-DC failed to provide an explicit disclosure of accrued and accruing

   interest the Consumer Debt is subject to pursuant to the agreement underlying the Consumer Debt.

          38.      As stated above, the Consumer Debt is the sum of the principal portion of the

   original debt and, inter alia, the interest and fees added to said principal pursuant to underlying

   agreement. With that said, however, the amount that the creditor of the Consumer Debt is entitled

   to recover from Plaintiff goes much further.

          39.      Section 1692g(a)(1) of the FDCPA requires that a debt collector send the consumer

   a written notice containing “the amount of the debt.” 15 U.S.C. § 1692g(a). Section 1692e(2)(A)
                                                                                                                PAGE | 5 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 6 of 12




   explicitly prohibit “[t]he false representation of the character, amount, or legal status of any debt.”

   15 U.S.C. § 1692e(2).

           40.       Defendant-DC failed to provide an explicit disclosure of accrued and accruing

   interest and fees which the Consumer Debt is subject thereto, and as a result, the least sophisticated

   consumer can be misled or confused as to the amount of the owed. For example, the least

   sophisticated consumer may erroneously believe that he or she can fully satisfy the underlying

   debt by mailing the creditor the full amount listed on the collection letter Defendant-DC sent to

   the consumer regardless of how much time has lapsed.

           41.       Here, the Consumer Debt, pursuant to the agreement underlying the Consumer

   Debt, continues to accrue fees and interest, of which is compounded on a daily or otherwise

   periodic basis.

           42.       The necessity of information which Defendant-DC omitted from the Collection

   Letter was an issue Judge Kathleen M. Williams addressed in Anselmi v. Shendell & Associates,

   P.A., stating, in relevant part:

                     The Seventh Circuit has offered some guidance regarding a debt
                     collector's obligations under 15 U.S.C. §1692g(a). See Miller v.
                     McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214
                     F.3d 872, 876 (7th Cir. 2000). With regard to specifying the amount
                     of the debt owed, the Seventh Circuit has held that the following
                     statement would satisfy the debt collector's duty to state the amount
                     of the debt where the amount may vary day to day: As of the date of
                     this letter, you owe $___ [the exact amount due]. Because of
                     interest, late charges, and other charges that may vary from day to
                     day, the amount due on the day you pay may be greater. Hence, if
                     you pay the amount shown above, an adjustment may be necessary
                     after we receive your check, in which event we will inform you
                     before depositing the check for collection. For further information,
                     write the undersigned or call 1–800–[phone number]. See Id. at 876.
                     Although a debt collector need not use this exact language, using the
                     aforementioned or similar language will preclude a debt collector
                     from being accused of violating §1692g(a). Id.

                                                                                                                 PAGE | 6 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 7 of 12




   2014 WL 5471111 at *3 (S.D. Fla. 2014) (emphasis added).

          43.      Yet, despite Judge Kathleen M. Williams’ clear articulation of safe-harbor language

   capable of insulating Defendant-DC from liability, Defendant-DC still chose to wrongfully

   conceal necessary and pivotal information from the least sophisticated consumer. For example, in

   the Collection Letter, Defendant-DC did not inform the least sophisticated consumer that the

   underlying debt was accruing interest; Defendant-DC did not provide a breakdown of the accrued

   interest or other fees and instead mislead the least sophisticated consumer by stating the amount

   owed as a single sum; Defendant-DC did not state whether the underlying debt was subject to the

   accrual of interest or other charges; Defendant-DC did not state whether the consumer debt had

   accrued interest or other charges; Defendant-DC did not state the amount of interest and other

   charges that had accrued on the principal portion of the underlying debt; Defendant-DC did not

   state how or when the purported amount owed by the consumer had been calculated; and

   Defendant-DC failed to advise of the added prejudgment interest which the current creditor could

   also recover from the consumer upon securing a judgment against the consumer.

          44.      Thus, in light of the forgoing, Defendant-DC violated § 1692g(a)(1) and                                  §

   1692e(2)(A) of the FDCPA by failing inform the least sophisticated consumer of the interest,

   charges, and/or fees which the underlying debt was and is subject.

          45.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant-

   DC, awarding Plaintiff the following relief:

                   (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                   (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                   (c)       Any other relief that this Court deems appropriate under the circumstances.




                                                                                                                PAGE | 7 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 8 of 12




                                                COUNT II.
                                     VIOLATION OF 15 U.S.C. § 1692e(3)
                                          (against Defendant-DC)

          46.      Plaintiff incorporates by reference paragraphs 1-35 of this Statement of Claim as

   though fully stated herein.

          47.      Defendant-DC violated §1692e(3) of the FDCPA by utilizing, including but not

   limited to, Defendant-DC’s attorney / law firm letterhead despite having made no meaningful

   review of the file and/or sufficient professional judgment in the decision to send the Collection

   Letter to Plaintiff. See Boyd v. Wexler, 275 F.3d 642, 647 (7th Cir. 2001) (finding that although

   the collection attorney’s affidavit stated that he reviewed every file before a [collection letter] was

   sent, the mere volume of that undertaking (tens of thousands in some weeks, hundreds of thousands

   of dunning letters a year) was sufficient to permit a reasonable jury to conclude that “the defendant

   violated the FDCPA by rubber stamping his clients’ demands for payment, thus misrepresenting

   to the recipients of his dunning letters that a lawyer had made a minimally responsible

   determination that there was probable cause to believe that the recipient actually owed the amount

   claimed by the creditor.”).

          48.      As such, by wrongfully using Defendant-DC’s law firm letterhead without

   exercising any professional judgment, or otherwise review Plaintiff’s file, as an attorney prior to

   sending the Collection Letter to Plaintiff, Defendant-DC violated § 1692e(3) of the FDCPA.

          49.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant-

   DC, awarding Plaintiff the following relief:

                   (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                   (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                   (c)       Any other relief that this Court deems appropriate under the circumstances.

                                                                                                                PAGE | 8 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 9 of 12




                                                COUNT III.
                                 VIOLATION OF FLA. STAT. § 559.72(11)
                               (against Defendant-DC and Defendant-Creditor)

          50.      Plaintiff incorporates by reference paragraphs 1-35 of this Statement of Claim as

   though fully stated herein.

          51.      Defendant-DC violated Fla. Stat. § 559.72(11) communicating with Plaintiff under

   the guise of an attorney by utilizing the stationery of an attorney, to wit, the Collection Letter, in

   an attempt to deceptively collect the Consumer Debt from Plaintiff.

          52.      Here, among other things, Defendant-DC’s attorney letterhead, causes the least

   sophisticated consumer to wrongfully believe that he or she received a letter from an attorney. As

   mentioned above, however, Defendant-DC did not exercise any professional judgment, as an

   attorney, or conduct any meaningful review of Plaintiff’s file, as an attorney, prior to mailing the

   Collection Letter. In so doing, Defendant-DC wrongfully causes the least sophisticated consumer

   to believe meaningful and adequate scrutiny of the consumer’s file occurred before the Collection

   Letter was mailed.

          53.      In simplest terms, the Collection Letter was mailed to Plaintiff by Defendant-DC

   in Defendant-DC’s capacity as a debt collector – not an attorney – and as such, Defendant-DC

   violated § 559.72(11) of the FCCPA.

          54.      At minimum, Defendant-DC acted with apparent authority in attempting to collect

   the Consumer Debt on Defendant-Creditor’s behalf. Defendant-DC sought to collect the Consumer

   Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for the

   provision of such services.




                                                                                                                PAGE | 9 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 10 of 12




          55.      Defendant-Creditor purposely provided Defendant-DC with the information to

   collect the Consumer Debt from Plaintiff, of which included Plaintiff’s contact information, the

   nature of the Consumer Debt, and the amount purportedly owed by Plaintiff.

          56.      As such, the above-mentioned violation of § 559.72(11) is the result of Defendant-

   DC’s acts and/or omissions, whereby such acts and/or omission occurred within the scope and

   course of agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-

   Creditor is vicariously liable for such FCCPA violation.

          57.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

   against Defendants, awarding Plaintiff the following relief:

                   (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                   (b)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                   (c)       Any other relief that this Court deems appropriate under the circumstances.

          DATED: October 2, 2020
                                                                 Respectfully Submitted,

                                                                  /s/ Jibrael S. Hindi                                   .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail:      jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:      tom@jibraellaw.com
                                                                 THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:       954-907-1136
                                                                 Fax:         855-529-9540




                                                                                                              PAGE | 10 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 11 of 12




                        EXHIBIT “A”
Case 0:20-cv-62285-AHS Document 1-3 Entered on FLSD Docket 11/11/2020 Page 12 of 12
